Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed January 20th, 2021 has been entered. Claims 1-10, 12, 14-19, and 21-23 are currently pending in the application with claims 11, 13, and 20 canceled, and claims 21-23 newly added. The Applicant’s amendments to the claims have rendered the previously applied claim rejections under 35 USC 112(b) moot, however the new claim set has necessitated additional rejections under 35 USC 112(b).
Regarding the newly filed claims 21-23, the applicant argues that the previously cited portions of the Sarkar reference do not teach determining an alert threshold using at least the first or second risk score because it instead compares the risk to a predetermined number, and does not indicate that the predetermined number is determined using a risk score. The examiner respectfully disagrees with this argument in Paragraph 0120 Sarkar teaches that the predetermined number may be a percentage of patient metrics exceeding respective normal thresholds. The patient metrics of Sarkar are described in Paragraph 0069 as indicating when a patient is at a higher risk of disease states. Therefore, the predetermined number is defined by metrics which indicate risk of disease states occurring.
Regarding the previously applied rejection of claim 1 under 35 USC 101, the applicant argues that the present claims provide a clear and distinct improvement to an existing technology or technological field of device based health status monitoring in a patient because 
Further regarding the previously applied rejection of claim 1 under 35 USC 101, the applicant argues that the specification describes detecting the presence of a disease using a risk score and therefore saves unnecessary computing resources and reduces false negative or false positive detections by only operating when the risk is sufficient. The examiner respectfully disagrees with this argument. There is no evidence that the applicant’s invention supports these general assertions that a more accurate disease detection can occur by using risk scores. The applicant does not indicate any particular devices that would be improved by only operating when the risk is sufficient in their comparison when they allege an improvement. Additionally, computing two risk scores may involve more computation as opposed to just using the raw metrics as in the devices which lack this feature.
With regards to the previously applied rejection of claim 1 under 35 USC 103, the applicant remarks that the office action acknowledges that Sarkar does not disclose the second risk score. The applicant then argues that the Sarkar reference does not teach the second risk score because it instead teaches monitoring different physiological parameters to identify heart failure risk. The examiner respectfully disagrees with this argument. The office action mailed 10/21/2020 acknowledges that Sarkar does not directly disclose “calculating the second risk score using a weighted combination of second signal metrics” (emphasis added). On page 13 of the office action mailed 10/21/2020 it instead provides teachings for the Sarkar reference disclosing a second risk score of a second disease from paragraph 0069 of the Sarkar reference without using a weighted combination of scores. The office action then provides a motivation and a description of why it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to weight the physiological metrics when the second risk of the second disease was determined, using evidence found in paragraph 0051 of Sarkar.
Regarding the previously applied rejection of claim 6 under 35 USC 103, and the subject matter in newly amended claim 1, the applicant argues that the cited paragraphs of Sarkar do not disclose detecting the diseases when the risk thresholds are exceeded because providing an alert, or displaying a risk level is not a disclosure of how to detect a disease or determine a status of a disease. The examiner respectfully disagrees with this argument. This argument does not apply to the latest combination of references including Snider. The newly applied Snider reference teaches determining the status of the first and second diseases using both the physiological signals and the risk scores. 

Claim Objections
Claims 21-23 are objected to because of the following informalities:  claim 21 recites "developing a second disease different using the first disease using a weighted combination" it is believed that this should instead be written as "developing a second disease using a weighted combination"..  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the determined status of the first disease" and "the determined status of the second disease" in claim 21.  There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of this term in the claims. Additionally, the claim does not provide any guidance for what the determined status of the disease entails. For 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, 14-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1, and 14 recite: 
 A method and system for analyzing cardiac and pulmonary health status, including risk stratification implemented on a circuit, generating risk score implemented on a circuit, disease detection implemented on a circuit, and a weighted combining of each of the risk scores and detections into a single health status indicator implemented on a circuit.
The above limitations are examples of mental processes implemented on general purpose computing elements which amounts to insignificant pre-solution activity.
The above judicial exceptions are not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exceptions or provide an inventive concept. For example, the additional elements of “a health status analyzer circuit,” 
Claim 21 recites:
Calculating a first risk score using a weighted combination of physiological signal metrics.
The above limitation is an example of the mental process of calculating a score based on known signal metrics implemented on a general purpose computer in the form of a health status analyzer circuit.
Calculating a second risk score using a weighted combination of physiological signal metrics.
The above limitation is an example of the mental process of calculating a score based on known signal metrics implemented on a general purpose computer in the form of a health status analyzer circuit.
Generating a first detection score indicating confidence of the determined status of the first disease using the physiological metrics.
The above limitation is an example of the mental process of calculating a score based on known signal metrics implemented on a general purpose computer in the form of a health status analyzer circuit.
Generating a second detection score indicating confidence of the determined status of the second disease using the physiological metrics.
The above limitation is an example of the mental process of calculating a score based on known signal metrics implemented on a general purpose computer in the form of a health status analyzer circuit.
Generating a composite detection score using the first and second detection scores.
The above limitation is an example of the mental process of calculating one score based on known values implemented on a general purpose computer in the form of a health status analyzer circuit.
Determining an alert threshold using the first or second risk scores.
The above limitation is an example of the mental process of calculating a threshold based on known values implemented on a general purpose computer in the form of a health status analyzer circuit.
An output circuit generating an alert of worsening health status if the composite detection score exceeds the determined alert threshold. 
The above claim limitation is directed towards data output of a generally recited alert which amounts to insignificant post-solution activity.
The above judicial exceptions are not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exceptions or provide an inventive concept. For example, the additional elements of “a health status analyzer circuit,” is a generic computer that serves as a tool to perform the respective abstract ideas of the claim which does not serve to integrate the judicial exceptions into a practical application – see MPEP 2106.05(f). The additional element of “an output circuit for generating an alert to the user” is an example of the insignificant post-solution activity of providing a generic alert to a user that a signal surpasses a value – see MPEP 2106.05(g). The additional elements also do not serve to present an inventive concept or amount to significantly more for the same reasons (MPEP 2106.05(g) and MPEP 2106.05(f)). Therefore, the additional elements of the claim do not integrate the judicial exceptions of the claim into a practical application or provide an inventive concept and it is not evident from the disclosure what precludes the mental performance of the mental processes recited in the claim. 

Claims 2 and 15 recite:
The first disease is heart failure; and the second disease is pulmonary disease or future renal disease
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claims 1 and 14.
Using a generic computing circuit to calculate a weighted combination of diseases.
The above relates the mental process of a calculation, applied to a general purpose computer which does not serve to integrate the abstract ideas into a practical application.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claims 1 and 14.
Claim 3 recites:
Wherein the risk stratifier circuit is to generate the second risk score of the patient developing a pulmonary disease using both primary and secondary pulmonary risk score, wherein the primary pulmonary risk score is based on a first pulmonary signal metric and the secondary pulmonary risk score is based on second and third pulmonary signal metrics
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claims 1 and 14.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 2.
Claim 4 recites:
Wherein the risk stratifier circuit is configured to generate the secondary pulmonary risk score using the second pulmonary signal metric weighted by the third pulmonary signal metric
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 1.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claim, claim 3.
Claim 5 recites:
Wherein the risk stratifier circuit is configured to generate the secondary pulmonary risk score using a plurality of measurements of the second pulmonary signal metric when the third pulmonary signal metric satisfies a specified condition.
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 1.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claim, claim 3.
Claim 6 recites:
Wherein at least one of: the first detector circuit is configured to determine the status of the first disease in response to the first risk score exceeding a first risk threshold; or the second detector circuit is configured to determine the status of the second disease in response to the second risk score exceeding a second risk threshold.
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 1.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 1.
Claims 7 and 17 recite:
In response to the first risk score being substantially higher than the second risk score, the first detector is configured to determine the status of the first disease and the second detector is configured to withhold detection of the second disease; or in response to the second risk score being substantially higher than the first risk score, the second detector is configured to determine the status of the second disease and the first detector is configured to withhold detection of the first disease
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claims 1 and 14.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claims 1 and 14.
Claims 8 and 18 recite:
Wherein at least one of the first or second detector circuit is configured to: determine the status of the first or second disease according to a first operating mode if the first or second risk score exceeds a risk threshold; and determine the status of the first or second disease according to a second operating mode if the first or second risk score does not exceed the risk threshold; and wherein the first operating mode includes a first detection algorithm and the second operating mode includes a second detection algorithm 
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claims 1 and 14.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claims 1 and 14.
Claim 9 recites:
Wherein the operating mode for determining the status of the respective first or second disease is based on a joint risk pattern including the first risk score relative to the second risk score	
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 1.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 8.
Claims 10, and 19 recite:
wherein the first risk score includes a first risk score and the second risk score includes a second risk score, and wherein: the first detector circuit is to detect the first disease including generating a first detection score indicating a confidence of detecting the first disease; the second detector circuit is to detect the second disease including generating a second detection score indicating a confidence of detecting the second disease; and the blending circuit is to produce the composite health status indicator including a composite detection score using a combination of the first and second detection scores each weighted by the respective first and second risk scores
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claims 1 and 14.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claims 1 and 14.
Claim 12 recites:
The risk stratifier circuit is configured to calculate the first or second risk score using information about a classification of the first or second disease including: a classification of a worsening heart failure (WHF) event into one of New York Heart Failure classes one through four; a classification of a pulmonary disease into one of Chronic Obstructive Pulmonary Disease stages one through four; or a classification of a chronic kidney disease (CKD) into one of CKD stages one through five.
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 1.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 10.
Claim 16 recites:
Detecting a third disease different from the first and second diseases; and generating a third risk score of the patient developing the third disease; and wherein the composite health status indicator is computed further using the determined the status of the third disease and the third risk score.
While the above limitation is not a mental process by itself, it simply amounts to further defining the abstract idea of claim 14.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 15. 
Claim 22 recites:
Determining a first and second adjustment of a nominal alert threshold based on the first and second risk scores.
The above limitation simply amounts to further defining the abstract idea of claim 21.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 21. 
Claim 23 recites:
Adjusting the nominal alert threshold depending on whether or not the risk scores are above or below given thresholds.
The above limitation simply amounts to further defining the abstract idea of claim 22.
This limitation does not bring any further elements to the table which would amount to significantly more than the respective parent claims, claim 22. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253207 A1 to Sarkar et al. (Hereinafter Sakar), in further view of US 2009/0264779 A1 to Snider et al. (Hereinafter Snider), in further view of 2015/0186607 A1 to Geleijnse et al. (Hereinafter Geleijnse).
Regarding claims 1 and 14, Sarkar discloses a system and method for monitoring health status of a patient (Sarkar Paragraph 0005, implantable medical device), the system comprising: 
A physiological sensor circuit including a sense amplifier circuit configured to sense one or more physiological signals (Sarkar Paragraph 0124, atrial and ventricular heart signals produced by atrial and ventricular sense amplifier circuits within the sensing module 86)
A health status analyzer circuit coupled to the physiological sensor circuit (Sarkar Paragraph 0119, processor 80 may generate the heart failure risk level based upon the patient metrics sensed. Sarkar Paragraph 0124, processor 80 may transmit heart signals produced by the sense amplifier circuits. Sarkar Fig. 3, processor 80 is connected to sensing module 86), the health status analyzer circuit including: 
A risk stratifier circuit (Sarkar Paragraph 0119, processor 80 may generate the heart failure risk level based upon the patient metrics sensed) configured to calculate a first risk score of the patient developing a first disease (Sarkar Paragraph 0103, heart failure risk level) using a weighted combination of first physiological signal metrics (Sarkar Paragraph 0103, the risk level may be calculated as a sum of weighted metrics such that some metrics may impact the risk level greater than other metrics; Sarkar Paragraph 0148, risk level may be a numerical score).
And calculate a second risk score of the patient developing a different second disease (Sarkar Paragraph 0069, the higher and lower resolution diagnostic information using patient metrics may be implemented to monitor a risk level for other disease states including COPD among others; Sarkar Paragraph 0039 the leads of the device may measure thoracic impedance, and respiration metrics, e.g. respiration rates, tidal volume, and sleep apnea).
A first detector circuit (Sarkar Paragraph 0122, processor 80) configured to determine a status of the first disease using the first risk score (Sarkar Paragraph 0122, processor 80 may push an alert to programmer 24 or another device whenever the heart failure risk level becomes critical, IMD 16 may directly indicate to patient 14 that medical treatment is needed due to a critical heart failure risk level).
Sarkar does not directly disclose:
Calculating the second risk score using a weighted combination of second physiological signal metrics.
Determining a status of the first disease using both the physiological signals and the first risk score.
A second detector circuit configured to determine a status of the second disease using the one or more physiological signals and the second risk score.
And a blending circuit configured to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease.
However, Sarkar does teach that some states or metrics may be more indicative of a risk of re-hospitalization than others (Sarkar Paragraph 0051, since some states or metrics may be more indicative of the risk of re-hospitalization, these states or metrics may provide a greater contribution to the determined risk level, for example intrathoracic impedance may have a weighted score double that of patient inactivity). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to weight the metrics when calculating risk levels associated with the disease states other than heart failure (Sarkar Paragraph 0069, renal dysfunction, COPD) for the purpose of making the risk level better reflect the metrics more indicative of the disease states (Sarkar Paragraph 0051, some metrics more be more indicative of a risk than others, for example intrathoracic impedance may have a weighted score that is double that of a high risk state for patient inactivity).
Sarkar as described above does not directly teach:
Determining a status of the first disease using both the physiological signals and the first risk score.
A second detector circuit configured to determine a status of the second disease using the one or more physiological signals and the second risk score.
And a blending circuit configured to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease.
Snider teaches:
Determining a status of the first disease using both the physiological signals and the first risk score (Snider Paragraph 0062, the methods can include measuring physiological metrics in addition to determining a risk score, to determine whether the subject is having HF).
A second detector circuit (Snider Paragraph 0007, computer implemented methods) configured to determine a status of the second disease using the one or more physiological signals and the second risk score (Snider Paragraph 0062, the methods can include measuring lung function [physiological metric] in addition to determining a risk score, to determine whether the subject has COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the system of Sarkar with the method of Snider for diagnosing the first and second diseases using both a physiological measure, and also a risk score, for the purpose of increasing the reliability of the differential diagnosis where multiple diseases may be present (Snider Paragraph 0062, subjects presenting with symptoms that include heart failure (HF) or COPD in their differential diagnoses; Snider Paragraph 0062, determining a risk score and measuring one or more additional biomarkers aid in the subject’s diagnosis).
The Sarkar/Snider combination does not directly teach:
And a blending circuit configured to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease.
Geleijnse teaches a clinical support system including a blending circuit (Geleijnse Fig. 3, processor) to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease (Geleijnse Paragraph 0057, computing a disease specific health score per disease, and then merging all disease specific health scores into a single health score [merging status of first and second diseases into a single health score]. Geleijnse Paragraph 0056 each of the selection of diseases is associated with one or more risk models).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sarkar/Snider combination to include the method of Geleijnse of combining health scores related to a plurality of diseases into a human perceptible composite health status indicator for the purpose of better assisting a clinician to tailor care of a patient (Geleijnse Paragraph 0004, better assist a clinician to plan resources and to tailor care of a patient).

Regarding claim 2, the Sarkar/Snider/Geleijnse combination teaches the system of claim 1 as above, wherein: the first disease is heart failure (Snider Paragraph 0062, determine whether the subject is having heart failure); the second disease is a pulmonary disease or a renal disease (Snider Paragraph 0062, determine whether the subject has COPD); and the blending circuit is configured to generate the composite health status indicator using a weighted combination of the detections of the determined status of the first disease and the determined status of the second disease (Geleijnse Paragraph 0057, computing a disease specific health score per disease, and then merging all disease specific health scores into a single health score using weights derived in step S20).
Regarding claim 3, the Sarkar/Snider/Geleijnse combination teaches the system as in claim 2 above, wherein the risk stratifier circuit is to calculate the second risk score of the patient developing a pulmonary disease (Geleijnse Fig. 6, element S27, transition score) using both primary (Geleijnse Paragraph 0061, disease specific health score path) and secondary pulmonary risk scores (Geleijnse Paragraph 0061, general health score path), and wherein the primary pulmonary risk score is based on a first pulmonary signal metric (Geleijnse Paragraph 0061, risk model 27a for which sufficient data is available [first pulmonary signal metric]) and the secondary pulmonary risk score is based on second (Geleijnse Paragraph 0061, risk model 27b for which sufficient data is available [second pulmonary signal metric]) and third pulmonary signal metrics (Geleijnse Paragraph 0061, the models also include a measure for their confidence e.g. standard deviation [third pulmonary signal metric]).
Regarding claim 4, the Sarkar/Snider/Geleijnse combination teaches the system of claim 3 as above, wherein the risk stratifier circuit is configured to calculate the secondary pulmonary risk score using the second pulmonary signal metric weighted by the third pulmonary signal metric (Geleijnse Paragraph 0061, the measures of confidence [third pulmonary signal metric] can be formed into a weight factor and integrated into the combination of risk scores [second pulmonary signal metric]).
Regarding claim 5, the Sarkar/Snider/Geleijnse combination teaches the system of claim 3 as above, wherein the risk stratifier circuit is configured to calculate the secondary pulmonary risk score using a plurality of measurements of the second pulmonary signal metric when the  (Sarkar Paragraph 0059 using a metric specific threshold for each of the patient metrics, the number of patient metrics that exceed their respective metric-specific threshold may determine the severity of the risk level [using the confidence measure ‘third pulmonary signal metric’ of Geleijnse 0061 to decide not to include a given risk model ‘second pulmonary signal metric’ in the combination of risk scores of Geleijnse 0061, by using the threshold gating method of Sarkar 0059]).
Regarding claim 6, the Sarkar/Snider/Geleijnse combination teaches the system of claim 1 as above, wherein at least one of: the first detector circuit is configured to determine the status of the first disease in response to the first risk score exceeding a first risk threshold (Sarkar Paragraph 0122, processor 80 may compare the heart failure risk level to a predetermined number stored in memory and push an alert to programmer 24 or another device whenever the heart failure risk level becomes critical; Snider Paragraph 0058, once the risk score has been determined it can be compared to a reference score threshold level, above which the subject has an increased risk of death, and/or has a severe disease; Snider Paragraph 0074, the risk score and the physiological parameters can be compared with their respective reference levels to provide information regarding the presence of a disease, the levels can then be compared to a threshold ratio above which the subject has an increased risk of death); or the second detector circuit is configured to determine the status of the second disease in response to the second risk score exceeding a second risk threshold (Snider Paragraph 0058, once the risk score has been determined it can be compared to a reference score threshold level, above which the subject has an increased risk of death, and/or has a severe disease; Snider Paragraph 0074, the risk score and the physiological parameters can be compared with their respective reference levels to provide information regarding the presence of a disease, the levels can then be compared to a threshold ratio above which the subject has an increased risk of death).
Regarding claims 7 and 17, the Sarkar/Snider/Geleijnse combination teaches the system and method of claims 1 and 14 respectively as above, wherein: in response to the first risk score being substantially higher than the second risk score, the first detector is configured to determine the status of the first disease and the second detector is configured to withhold determining the status of the second disease (Sarkar Paragraph 0122, processor 80 may compare the heart failure risk level to a predetermined number stored in memory and push an alert to programmer 24 or another device whenever the heart failure risk level becomes critical [in the event that the second risk score of the second disease was very low and an onset of the second disease ‘COPD exacerbation’ was not detected, the device would withhold detection of the second disease]; Snider Paragraph 0062, risk levels are used in addition to physiological parameters in order to aid in a differential diagnosis between multiple diseases); or in response to the second risk score being substantially higher than the first risk score, the second detector is configured to determine the status of the second disease and the first detector is configured to withhold determining the status of the first disease (Snider Paragraph 0062, risk levels are used in addition to physiological parameters in order to aid in a differential diagnosis between multiple diseases).
Regarding claims 8 and 18, the Sarkar/Snider/Geleijnse combination teaches the system and method of claims 1 and 14 respectively as above, wherein at least one of the first or second detector circuit is configured to: determine the status of the first or second disease according to (Sarkar Paragraph 0120, processor 80 may compare the heart failure risk level to a predetermined number [comparing first risk score to a risk threshold] stored in memory and push an alert to programmer 24 or another device whenever the heart failure risk level becomes critical); and determine the status of the first or second disease according to a second operating mode if the first or second risk score does not exceed the risk threshold (Sarkar Paragraph 0120, a clinician may be presented with the heart failure risk level at any time, even when it is not critical and heart failure is not imminent [the device can present the first disease status on command to the clinician, even if it has been detected as not having reached the critical level]); and wherein the first operating mode includes a first detection algorithm (Sarkar Paragraph 0120, algorithm of checking to see if the heart failure risk level exceeds the predetermined number [risk threshold]) and the second operating mode includes a second detection algorithm (Sarkar Paragraph 0120, algorithm of allowing the clinician to be presented with the heart failure risk level at any time).
Regarding claim 9, the Sarkar/Snider/Geleijnse combination teaches the system of claim 8 as above, wherein the operating mode for determining the status of the respective first or second disease is based on a joint risk pattern including the first risk score relative to the second risk score (Geleijnse Paragraph 0061, the measures of confidence can be formed into a weight factor and integrated into the combination of risk scores).
Regarding claims 10 and 19, the Sarkar/Snider/Geleijnse combination teaches the system and method of claims 1 and 14 respectively as above, wherein: the first detector circuit is to determine the status of the first disease including generating a first detection score (Geleijnse Paragraph 0061, the disease specific models are weighted where the models also include a measure for their confidence); the second detector circuit is to determine the status of the second disease including generating a second detection score indicating a confidence of the determined status of the second disease (Geleijnse Paragraph 0061, the disease specific models are weighted where the models also include a measure for their confidence); and the blending circuit is to generate the composite health status indicator including a composite detection score using a combination of the first and second detection scores each weighted by the respective first and second risk scores (Geleijnse Fig. 6, the risk model 27a [including the confidence measures – first and second detection scores] is combined with the disease specific transition score to produce the corrected disease specific transition scores S25).
Regarding claim 15, the Sarkar/Snider/Geleijnse combination teaches the method of claim 14 as above, wherein: the first disease is a heart failure (Snider Paragraph 0062, determine whether the subject is having heart failure); the second disease is a pulmonary disease or a renal disease (Snider Paragraph 0062, determine whether the subject has COPD).
Regarding claim 16, the Sarkar/Snider/Geleijnse combination teaches the method of claim 15 as above, further comprising: determining a status of a third disease different from the first and second diseases (Sarkar Paragraph 0069, renal dysfunction); calculating a third risk score of the patient developing the third disease (Sarkar Paragraph 0069, renal dysfunction); and wherein the second disease is a future pulmonary disease (Sarkar Paragraph 0069, COPD; Snider Paragraph 0062, determine whether the subject has COPD) and the third disease is a future renal disease (Sarkar Paragraph 0069, renal dysfunction), and wherein computing the (Geleijnse Paragraph 0057, computing a disease specific health score per disease, and then merging all disease specific health scores into a single health score using weights derived in step S20).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253207 A1 to Sarkar et al. (Hereinafter Sakar), in further view of US 2009/0264779 A1 to Snider et al. (Hereinafter Snider), in further view of 2015/0186607 A1 to Geleijnse et al. (Hereinafter Geleijnse) as applied to claim 10 above, and further in view of Gomez et al. (NPL Global Initiative for Chronic Obstructive Lung Disease (GOLD) guidelines for chronic obstructive pulmonary disease; Hereinafter Gomez).
Regarding claim 12, the Sarkar/Geleijnse combination teaches the system of claim 10 as above. The Sarkar/Geleijnse combination does not directly disclose the system wherein the risk stratifier circuit is configured to calculate the first or second risk score using information about a classification of the first or second disease including: a classification of a worsening heart failure (WHF) event into one of New York Heart Failure classes one through four; a classification of a pulmonary disease into one of Chronic Obstructive Pulmonary Disease stages one through four; or a classification of a chronic kidney disease (CKD) into one of CKD stages one through five.
Gomez teaches that COPD can be broken down into several stages and that each stage is linked to pulmonary function (Table 1 stages 0 through 3 [0 to 3 is equivalent to 1 through 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sarkar/Geleijnse combination with the COPD stage classifications of Gomez because using spirometry or a measure of respiratory function to generate a classification is easy to perform and essential to confirm a degree of pathological airflow limitation (Gomez Page 82 left-hand column, spirometry was thought to be the most suitable way to quantify the severity of the disease because it is easy to perform and essential to confirm airflow limitation).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253207 A1 to Sarkar et al. (Hereinafter Sakar), in view of 2015/0186607 A1 to Geleijnse et al. (Hereinafter Geleijnse)
Regarding claim 21, Sarkar discloses a system for monitoring health status of a patient (Sarkar Paragraph 0005, implantable medical device), the system comprising: 
A health status analyzer circuit (Sarkar Paragraph 0119, processor 80 may generate the heart failure risk level based upon the patient metrics sensed. Sarkar Paragraph 0124, processor 80 may transmit heart signals produced by the sense amplifier circuits. Sarkar Fig. 3, processor 80 is connected to sensing module 86)
Calculate a first risk score of the patient developing a first disease (Sarkar Paragraph 0103, heart failure risk level) using a weighted combination of first physiological signal metrics (Sarkar Paragraph 0103, the risk level may be calculated as a sum of weighted metrics such that some metrics may impact the risk level greater than other metrics; Sarkar Paragraph 0148, risk level may be a numerical score). 
Calculate a second risk score of the patient developing a second disease (Sarkar Paragraph 0069, the higher and lower resolution diagnostic information using patient metrics may be implemented to monitor a risk level for other disease states including COPD among others; Sarkar Paragraph 0039 the leads of the device may measure thoracic impedance, and respiration metrics, e.g. respiration rates, tidal volume, and sleep apnea).
Determine an alert threshold using at least one of the first or second risk score (Sarkar Paragraph 0120, compare the heart failure risk level to a predetermined number which may be a percentage stored in memory and push an alert to another device whenever the heart failure risk level becomes critical). 
Sarkar does not directly disclose:
Calculating the second risk score using a weighted combination of second physiological signal metrics.
Generating a first detection score indicating a confidence of the determined status of the first disease using one or more physiological signals sensed from the patient.
Generating a second detection score indicating a confidence of the determined status of the second disease using the one or more physiological signals sensed from the patient.
Generating a composite detection score using the first and second detection scores.
And an output circuit configured to generate an alert of worsening health status if the composite detection score exceeds the determined alert threshold.
However, Sarkar does teach that some states or metrics may be more indicative of a risk of re-hospitalization than others (Sarkar Paragraph 0051, since some states or metrics may be more indicative of the risk of re-hospitalization, these states or metrics may provide a greater contribution to the determined risk level, for example intrathoracic impedance may have a weighted score double that of patient inactivity). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to weight the metrics when calculating risk levels associated with the disease states other than heart failure (Sarkar Paragraph 0069, renal dysfunction, COPD) for the purpose of making the risk level better reflect the metrics more indicative of the disease states (Sarkar Paragraph 0051, some metrics more be more indicative of a risk than others, for example intrathoracic impedance may have a weighted score that is double that of a high risk state for patient inactivity).
Sarkar does not directly disclose:
Generating a first detection score indicating a confidence of the determined status of the first disease using one or more physiological signals sensed from the patient.
Generating a second detection score indicating a confidence of the determined status of the second disease using the one or more physiological signals sensed from the patient.
Generating a composite detection score using the first and second detection scores.
And an output circuit configured to generate an alert of worsening health status if the composite detection score exceeds the determined alert threshold.
Geleijnse teaches a clinical support system (Geleijnse Abstract, clinical support system and clinical support method). Geleijnse further teaches:
Generating a first detection score indicating a confidence of the determined status of the first disease using one or more physiological signals sensed from the patient (Geleijnse Paragraph 0061, the disease specific models are weighted where the models also include a measure for their confidence).
Generating a second detection score indicating a confidence of the determined status of the second disease using the one or more physiological signals sensed from the patient (Geleijnse Paragraph 0061, the disease specific models are weighted where the models also include a measure for their confidence).
Generating a composite detection score using the first and second detection scores (Geleijnse Fig. 6, the risk model 27a [Geleijnse Paragraph 0061 states that the risk model 27a include the confidence measures – first and second detection scores] is combined with the disease specific transition score to produce the corrected disease specific transition scores S25 [composite detection score]).
And an output circuit configured to generate an alert of worsening health status if the composite detection score exceeds the determined alert threshold (Geleijnse Paragraph 0058, the severity of the patient condition may increase the number of evaluation moments; Geleijnse Paragraph 0066, each moment a new set of scores is computed the application may output a recommendation).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Sarkar to include the method of Geleijnse of combining health scores related to a plurality of diseases into a human perceptible composite health status indicator, including using the alert threshold of Sarkar to decide the composite detection score evaluation frequency of Geleijnse for the purpose of better assisting a clinician to tailor care of a patient (Geleijnse Paragraph 0004, better assist a clinician to plan resources and to tailor care of a patient).
Regarding claim 22, the Sarkar/Geleijnse combination teaches the system of claim 21 as above, wherein the health status analyzer circuit is configured to: determine a first adjustment of a nominal alert threshold based on the first risk score (Sarkar Paragraph 0120, compare the heart failure risk level to a predetermined number which may be a percentage of patient metrics exceeding respective thresholds and push an alert to another device whenever the heart failure risk level becomes critical [the predetermined number (threshold) is adjusted dynamically]); determine a second adjustment of the nominal alert threshold based on the (Sarkar Paragraph 0069, one patient metric such as increased fluid retention may be used to indicate risk of heart failure, but these same patient metrics may also be used to determine when a patient is at a higher risk of dehydration or other disease states such as COPD [the patient metrics indicating risk of COPD and renal disease (second risk score) are shared with indication of heart failure, the first risk score]; Sarkar Paragraph 0120, the predetermined number [threshold] is adjusted dynamically based on the patient metrics [some of the patient metrics indicate risk of other diseases]); and determine the alert threshold using the first and second adjustments of the nominal alert threshold (Sarkar Paragraph 0120, the predetermined number [threshold] is adjusted dynamically based on the patient metrics).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0253207 A1 to Sarkar et al. (Hereinafter Sakar), in view of 2015/0186607 A1 to Geleijnse et al. (Hereinafter Geleijnse) as applied to claim 21 above, and further in view of US 2016/0106345 A1 to Kostic et al. (hereinafter Kostic).
The limitations of claim 23 are directed to making the nominal alert more likely to get triggered if both diseases are relatively high risk while alternatively being less likely to get triggered if both diseases are relatively low risk. Claim 23 is also directed to leaving the threshold at a medium level if only one disease is high risk but the other is low risk.
Regarding claim 23, the Sarkar/Geleijnse combination teaches the system of claim 22, wherein: decreasing the difficulty of triggering the alert threshold if the first risk score is high and increasing the difficulty of triggering the alert threshold if the first risk score is low (Sarkar Paragraph 0120, compare the heart failure risk level to a predetermined number which may be a percentage of patient metrics exceeding respective thresholds and push an alert to another device whenever the heart failure risk level becomes critical [if the first disease risk is high, then the metrics would correspondingly exceed the respective normal thresholds and therefore result in a more severe predetermined number (threshold) used in the comparison with the risk score. If the risk is low, then the opposite would occur]); and decreasing the difficulty of triggering the alert threshold if the second risk score is high and increasing the difficulty of triggering the alert threshold if the second risk score is low (Sarkar Paragraph 0120, compare the heart failure risk level to a predetermined number which may be a percentage of patient metrics exceeding respective thresholds and push an alert to another device whenever the heart failure risk level becomes critical [if the second disease risk is high, then the disease metrics would correspondingly exceed the respective normal thresholds and therefore result in a more severe predetermined number (threshold) used in the comparison with the risk score. If the risk is low, then the opposite would occur]).
The Sarkar/Geleijnse does not directly disclose the system wherein:
The first adjustment of the nominal alert threshold includes a first decrease of the nominal alert threshold if the first risk score exceeds a first risk threshold, and a first increase of the nominal alert threshold if the first risk score falls below the first risk threshold
The second adjustment of the nominal alert threshold includes a second decrease of the nominal alert threshold if the second risk score exceeds a second risk threshold, and a second increase of the nominal alert threshold if the second risk score falls below the second risk threshold
Kostic teaches a patient monitoring apparatus (Kostic Paragraph 0004, monitoring system to provide useful information to caregivers). Kostic teaches an implementation of a method for setting an adjustment of a nominal alert threshold (Kostic Paragraph 0093, threshold of step 106) by decreasing it when the first and second risk indications are high (Kostic Paragraph 0093, if both of the side rails [first and second risk indications] are in a down position [high risk threshold] then the second threshold in step 106 is set to a lower value; Kostic Paragraph 0093, an occupant of person support apparatus 20 is less likely [lower risk] to exit it by climbing over a raised side rail than by exiting over a lowered side rail [if both of the side rails are down, then the risk is high that the person could exit so the threshold is set to a low value]). Kostic further teaches that the method includes setting an adjustment of the nominal alert threshold by increasing it when the first and second risk indications are low (Kostic Paragraph 0093, if both the side rails are in an up position [low risk threshold] then the second threshold in step 106 is set to a higher value; Kostic Paragraph 0093, an occupant of person support apparatus 20 is less likely [lower risk] to exit it by climbing over a raised side rail). Kostic further teaches that the threshold is raised or lowered if both of the risk parameters are high or low (Kostic Paragraph 0093, the controller is adapted to modify the threshold based upon factors, for example the second threshold 106 can be modified if the side rails nearest the occupant are both in an up position or both in a down position [therefore, if only one of the side rails is in a down position (only one of the risk parameters is high) then the threshold is left at a default middle level]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sarkar/Geleijnse combination with the teachings of Kostic for raising an alert threshold when two risk indications are low or lowering an alert threshold when two risk indications are high or leaving the alert threshold at a middle level when only one or the other risk indications are high because a greater measurement indicating a health event would be required to correctly identify the event in the case that multiple risks indications imply that the likelihood of the event occurring is low (Kostic Paragraph 0093, if a side rail is raised then a greater amount of movement would likely be required of the occupant than would be necessary if the occupant were to exit over a lowered side rail). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0040685 A1 to Nicholson et al. (hereinafter Nicholson) discloses a method of diagnosing a condition (Nicholson Paragraph 0045, diagnoses, concussion) .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        


/C.B./Examiner, Art Unit 3791